In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                              No. 14-860V
                                        (Filed: August 15, 2016)

* * * * * * * * * * * * *
ANTONIO DEFELICE        *
                        *                                       Decision Based on Joint Stipulation;
                        *                                       Influenza (“Flu”) Vaccine; Bilateral
Petitioner,             *                                       Vision Loss.
                        *
v.                      *
                        *
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
Respondent.             *
                        *
* * * * * * * * * * * * *

Lawrence J. Disparti, Esq., Disparti Law Group, PA, Holiday, FL, for petitioner.
Heather L. Pearlman, Esq., US Department of Justice, Washington, DC, for respondent.

                                 DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On September 17, 2014, Antonio Defelice [“petitioner”] filed a petition for compensation
under the National Vaccine Injury Compensation Program.2 Petitioner alleges that he developed
bilateral vision loss as a result of receiving an influenza vaccination on October 1, 2012. See
Stipulation, filed August 15, 2016, at ¶¶ 1-4. Respondent denies that the influenza immunization
caused petitioner’s injury. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On August 15, 2016, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review, I agree that the
identified material fits within the requirements of that provision, I will delete such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).
Respondent agrees to issue the following payment:

             A lump sum of $25,000.00 in the form of a check payable to petitioner, Antonio
             Defelice. This amount represents compensation for all damages that would be
             available under § 300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

IT IS SO ORDERED.

                                   s/ Mindy Michaels Roth
                                      Mindy Michaels Roth
                                      Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.

                                                         2